La Salle County, Texas; the
                                                                      Honorable Joel Rodriguez




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2014

                                      No. 04-14-00651-CV

                      Philip Wayne HINDES and Melinda Hindes Eustace,
                                       Appellants

                                                 v.

  LA SALLE COUNTY, Texas; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 12-09-00179-CVL
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER
         In this accelerated appeal, Appellants’ brief is due to be filed with this court on October
24, 2014. On October 17, 2014, Appellants filed an unopposed first motion for extension of time
to file Appellants’ brief until November 24, 2014.
       Appellants’ motion is GRANTED. Appellants brief is due on November 24, 2014.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court